AMENDMENT AND WAIVER This Amendment and Waiver (“Amendment”) is entered into as of May 28, 2013 by and between VistaGen Therapeutics, Inc., a Nevada corporation (the “Company”) and Platinum Long Term Growth VII, LLC, a Delaware limited liability company (“Platinum”). RECITALS WHEREAS, the Company issued to Platinum an Exchange Warrant, as such term is defined in that certain Note Exchange and Purchase Agreement, dated October 11, 2012, as amended (the “Agreement”), to purchase 1,272,577 shares of the Company’s common stock, par value $0.001 per share (“Common Stock”), at an exercise price of $1.50 per share; WHEREAS, on October 11, 2012, October 19, 2012, February 22, 2013 and March 12, 2013, in connection with the purchase by Platinum of certain Senior Secured Convertible Promissory Notes under the terms of the Agreement, the Company issued to Platinum Investment Warrants, as such term is defined in the Agreement, to purchase 500,000, 500,000, 250,000 and 750,000 shares of Common Stock, respectively, or an aggregate total of 2.0 million shares of Common Stock, at an exercise price of $1.50 per share; WHEREAS, the Company has issued and intends to issue certain shares of Common Stock, or securities exercisable or convertible into shares of Common Stock, at a price below $1.50 per share of Common Stock, as more particularly set forth in this Amendment (“Approved Dilutive Issuances”), therefore triggering an adjustment in the exercise price of the Exchange Warrant and Investment Warrants (unless otherwise stated herein, or the context otherwise requires, collectively referred to herein as the “Warrants”), as well as the number of shares issuable upon exercise thereof (the “Adjustment Provisions”); WHEREAS, the Company and Platinum desire to amend the Exchange Warrant and Investment Warrants issued pursuant to the Agreement, to decrease the exercise price of the Warrants from $1.50 to $0.50 per share, and to waive the Adjustment Provisions with respect to the Approved Dilutive Issuances, as more particularly set forth below. AGREEMENT For good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the undersigned parties agree as follows: 1.
